Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 10, 2019

                                       No. 04-19-00486-CR

                                     Vinay Prakash YADAV,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. 601414
                            Honorable Melissa Vara, Judge Presiding


                                          ORDER
        On July 19, 2019, appellant filed a notice of appeal seeking to appeal the trial court’s
judgment in the underlying cause in which sentence was suspended on July 8, 2019. The clerk’s
record was filed in this appeal on August 27, 2019. The clerk’s record does not contain a
certification of appellant’s right to appeal. In response to an inquiry, a deputy clerk of this court
was informed the trial judge does not intend to sign a certification.

        “The trial court shall enter a certification of a defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). It is therefore
ORDERED that the trial court enter a certification of defendant’s right of appeal in accordance
with Rule 25.2 of the Texas Rules of Appellate Procedure no later than two weeks from the date
of this order. It is FURTHER ORDERED that the trial court clerk file a supplemental clerk’s
record containing the certification no later than ten days from the date the trial court enters the
certification.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court